UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1845


In Re:   RALPH D. DAVIS,

                Petitioner.




    On Petition for Writ of Mandamus.        (1:07-cr-00254-TSE-1)


Submitted:   November 4, 2010               Decided:   November 22, 2010


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ralph D. Davis, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ralph   D.   Davis   petitions        for    a    writ    of    mandamus,

alleging the district court has unduly delayed acting on his

motion to unseal a search warrant.                He seeks an order from this

court directing the district court to act.                    On November 1, 2010,

the district court issued an order unsealing the affidavit in

support of the search warrant, the application for the search

warrant, and the search warrant itself.                       Accordingly, because

the district court has recently resolved the motion in question,

we   deny   the    mandamus   petition       as   moot.        We    grant   leave   to

proceed     in    forma   pauperis.   We      dispense        with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                     PETITION DENIED




                                         2